Oaklet, O. J.
The Court of Appeals in Allen v. Patterson,. (3 Seld. R. 476), decided that a complaint in an action to recover for goods sold, substantially in the old form of a declaration in in debitatus assumpsit, was good under the Code. There seems to be no distinction in principle between that case and this.
This action is brought to recover a balance alleged to be due upon an account for moneys loaned to and paid, laid out and expended for the defendant at his request.
Section 158 of the Code, expressly declares that it shall not be necessary for a party to set forth in a pleading the items of an account therein alleged, but he shall deliver to the adverse party within ten days after a demand thereof, in writing, a copy of the aeeount.
This section, has provided that a complaint in a case like this may be as general in its statements as the old indebitatus assumpsit counts. It also enables the adverse party to obtain a detailed statement of the particulars of the cause of action without an application to the court. He has only to demand in writing a copy of the account, and it must be furnished. The complaint in this case is therefore as specific and full in its allegations as the Code requires. If the defendant has any doubt as to the items in respect to which a recovery is sought, *108his remedy is to demand a copy of the account constituting the cause of action stated in the complaint.
The motion must therefore be denied.
(Dube, Campbell and Boswoeth, J. J., concurred).